DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 03/22/2021 on Stephen Mahan.
The application has been amended as follows: 
Claim 3 (currently amended):  A method for mechanically joining a cable to a substrate employing a vibration welding system, wherein the vibration welding system includes an anvil and a sonotrode, the method comprising: 
positioning a portion of the cable onto a surface of the substrate; interposing a cover piece overtop of the portion of the cable; placing the substrate, the portion of the cable and the cover piece onto the anvil of the vibration welding system such that the cover piece is interposed between the cable and the sonotrode of the vibration welding system
wherein the cable comprises a single strand formed from a shape-memory alloy; and 
applying, via the sonotrode of the vibration welding system, vibration energy onto the cover piece, the portion of the cable and the substrate; wherein applying the vibration energy mechanically joins the substrate, the cable and the cover piece.
Claims 12-14 (cancelled):
Claim 17 (currently amended):  A method for mechanically joining a cable to a substrate, the method comprising: 
positioning a portion of the cable onto a surface of the substrate;
wherein the cable comprises multiple strands, wherein each strand is formed from a shape-memory alloy;
interposing a cover piece overtop of the portion of the cable; placing the substrate, the portion of the cable and the cover piece onto an anvil of a vibration welding system such that the cover piece is interposed between the cable and a sonotrode of the vibration welding system;
inducing, via the sonotrode of the vibration welding system, a compressive force on the substrate, the portion of the cable and the cover piece placed on the anvil; and
applying, via the sonotrode of the vibration welding system, vibration energy onto the cover piece, the portion of the cable and the substrate;
wherein applying the vibration energy mechanically joins the substrate, the cable and the cover piece.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent No. 9,011,182 B2 to Aoki et al. is the closest prior art of record.  Aoiki discloses a method that includes positioning a cable W onto a substrate 10 and covering a portion of the cable with a cover piece 30.  Further Aoki et discloses joining the cable, substrate, and cover using ultrasonic welding (Col. 4, Line 56 to Col. 5, Line 5).  While Aoki et al. discloses a portion of the limitations recited in independent claims 1, 3, and 17, Aoki et al. fails to disclose that the cable comprises a shape memory alloy.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 3, and 17.
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Aoki et al. in order to correct the deficiencies found within the prior art, and thus, for at least the foregoing reasoning, Aoki et al. does not render obvious the present invention as set forth in independent claims 1, 3, and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726